Citation Nr: 0529524	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  98-15 775A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the issue of entitlement to service connection for a 
psychiatric disorder, to include as secondary to the 
veteran's now service-connected residuals of seventh nerve 
right paralysis (Bell's palsy).  

2.  Entitlement to service connection for a psychiatric 
disorder, to include as secondary to the veteran's now 
service-connected residuals of seventh nerve right paralysis 
(Bell's palsy).  
  

REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 


INTRODUCTION

The veteran had service from September 1950 to July 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  

In August 2002, the Board remanded the matter.  By an October 
2004 rating decision, the RO granted service connection for 
residuals of seventh nerve right paralysis (Bell's palsy), 
with an evaluation of 30 percent effective May 20, 1998.  It 
is now again before the Board for disposition.  


FINDINGS OF FACT

1.  In an unappealed decision dated in June 1986, the Board 
denied the veteran's claim of entitlement to service 
connection for a psychiatric disorder.    

2.  The evidence received since the Board's June 1986 
decision regarding the issue of entitlement to service 
connection for a psychiatric disorder, which was not 
previously of record, and which is not cumulative of other 
evidence of record, bears directly and substantially upon the 
specific matter under consideration, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim. 

3.  The veteran does not have a psychiatric disorder that is 
related to his active service, or to his service-connected 
residuals of seventh nerve right paralysis (Bell's palsy).  


CONCLUSIONS OF LAW

1.  New and material evidence has been presented since the 
June 1986 Board decision, thus, the claim for service 
connection for a psychiatric disorder (to now include as 
secondary to the veteran's service-connected residuals of 
seventh nerve right paralysis (Bell's palsy)) is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156 (as in effect prior to August 29, 2001), 3.160(d), 
20.200, 20.302(a), 20.1103 (2005).

2.  A psychiatric condition was not incurred in or aggravated 
by the veteran's military service, or by his service-
connected residuals of seventh nerve right paralysis (Bell's 
palsy).  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the two volumes 
comprising the appellant's claims folder, which includes, but 
is not limited to: the appellant's service medical records 
(SMR's); the appellant's contentions; lay statements; VA 
treatment records; VA examination reports; and multiple 
private medical treatment reports.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all the 
evidence submitted by the appellant or on her behalf.  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, on each claim.



				I.  New and Material Evidence 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  To establish service connection, there must be: (1) 
A medical diagnosis of a current disability; (2) medical or, 
in certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 2 Vet. App. 247, 253 
(1999).

Additionally, secondary service connection may be granted for 
a disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2004); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling Leopoldo v. 
Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  Where proximate causation of the underlying 
non service-connected disability is not shown, secondary 
service connection may still be established for disability 
resulting from aggravation of a non service-connected 
disability by a service-connected disability or disabilities.  
See Allen, supra.

In adjudicating a claim on the merits, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor 
of the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

To reopen a claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108.  "The Board does 
not have jurisdiction to consider [the previously adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The 
Board is neither required nor permitted to analyze the merits 
of a previously disallowed claim if new and material evidence 
is not presented or secured.  Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  No other standard than that articulated in 
the regulation applies to the determination whether evidence 
is new and material.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

The appellant's claim to reopen was already pending on the 
effective date of the most recent amendment of 38 C.F.R. 
§ 3.156(a), which expressly applies only to claims filed on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001).  Consequently, the Board is deciding this 
appeal under the older version of the regulations.

Under the older version of section 3.156 of the Code of 
Federal Regulations, new and material evidence is defined as 
follows: [E]vidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

Evidence received subsequent to a final rating decision is 
presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995).

When determining whether the evidence is new and material, 
the specified basis for the last final disallowance must be 
considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

In June 1986, the Board denied, inter alia, service 
connection for a psychiatric disorder.  The veteran received 
notice of this decision in June 1986.  As the decision was 
not appealed it, therefore, became final.  However, 
applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  See 38 U.S.C.A. 
§ 5108. 

Here, the appellant filed to reopen his claim in May 1998, 
and in November 1998 the RO denied the claim.  The veteran 
was notified of this decision in December 1998.  It is noted 
that, in the veteran's May 1998 claim, he claimed service 
connection for a psychiatric condition as secondary to facial 
paralysis, which at that time was not service-connected.  The 
Board must consider the threshold question of whether new and 
material evidence has been submitted to reopen the claim.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

The evidence submitted since the June 1986 Board decision 
includes a May 1997 psychiatric evaluation report by Dr. Raul 
Correa Grau, a psychiatrist, in which he incorrectly noted 
that the veteran was service-connected for facial paralysis 
(service connection for Bell's palsy was granted by an 
October 2004 rating decision).  He stated that when the 
veteran was in conversation his mouth would twist and he 
would experience tics.  The examiner stated that because of 
this the veteran had experienced a series of conflicts in 
interpersonal relationships, stating further that the veteran 
"is depressed and isolates himself from people."  He 
diagnosed "[p]sycho physical disorder as a consequence of 
the facial paralysis."  Additionally, in a September 2003 
report from Dr. Jose R. Rodriguez Cay he indicated that he 
disagreed with the decision to deny service connection for a 
nervous condition and post-traumatic stress disorder (PTSD) 
as secondary to facial palsy.  He stated that there was 
evidence in the records that showed the veteran's complaints 
of nervous discomfort as secondary to facial palsy and PTSD.   
 
This evidence is new in that it was not before the Board at 
the time of the June 1986 decision.  It is material in that 
it relates a psychiatric condition to the veteran's now 
service-connected Bell's palsy.  Thus, the evidence submitted 
since the Board's June 1986 decision, which was not 
previously of record, and which is not cumulative of other 
evidence of record, bears directly and substantially upon the 
specific matter under consideration, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  Therefore, the claim is reopened.  

				II.  Service Connection 

The Board initially notes that it was stated in the October 
2004 rating decision that the veteran's claim was considered 
reopened, but that the evidence continued to show the 
condition was not incurred in or aggravated by military 
service or secondary to his Bell's palsy.  As such, the Board 
stresses that the veteran is not prejudiced by the Board 
rendering a decision on the merits at this time.  

The veteran's SMR's are negative for any treatment for, or 
diagnosis of, a psychiatric condition.  

The post-service medical evidence shows that the veteran was 
involved in an automobile accident in February 1970, in which 
he sustained a fracture of a cervical vertebra.  A February 
1972 report by Dr. G. Fernandez Sariego listed a diagnosis of 
craneo-cerebral trauma with psychosis.  The examiner stated 
that the veteran was not capable of administering his affairs 
and should be assigned a guardian.  A July 1972 VA 
psychiatric examination report listed a diagnosis of chronic 
brain syndrome, post-traumatic, with paranoid psychotic 
reaction.  It was stated that the veteran's degree of 
incapacity was severe.  These reports are the first evidence 
of record diagnosing a psychiatric disorder.     

In addition to the medical evidence discussed in conjunction 
with reopening the veteran's claim, the veteran's claims 
folder includes a March 1998 VA post-traumatic stress 
disorder (PTSD) examination report, which diagnosed anxiety 
disorder, not otherwise specified, mild.  In a January 2004 
report from Dr. Jose R. Rodriguez Cay, he stated that the 
veteran had a diagnosis of PTSD.  In addition, a March 2004 
VA mental disorders examination report, which listed an Axis 
I diagnosis of major depression.  A September 2004 VA cranial 
nerves examination report diagnosed Bell's palsy.  The 
examiner indicated that the question of whether the veteran 
has a psychiatric disorder that is related to his facial 
palsy should be addressed by a psychiatrist, but stated "as 
a Board certified neurologist I do not recall any text book 
or literature claiming an anatomy-pathophysiological 
relationship between Bell's palsy and a later on psychiatric 
disorder."  An October 2004 VA medical opinion report noted 
that the veteran's claims folder and computerized records had 
been reviewed.  The March 2004 diagnosis of major depression 
was noted.  The VA physician stated that, based on the 
veteran's history, records, and evaluations, the veteran's 
diagnosed neuropsychiatric condition was not caused by or the 
result of his diagnosed Bell's palsy.      

The foregoing medical opinion stands in contrast to Dr. Raul 
Correa Grau's May 1997 psychiatric evaluation report, in 
which he diagnosed "[p]sycho physical disorder as a 
consequence of the facial paralysis."  

In this regard, the Board observes that the weight it places 
on a medical professional's opinion depends on factors such 
as the reasoning employed by the medical professional and 
whether or not, and the extent to which, he or she reviewed 
prior clinical records and other evidence. Gabrielson v. 
Brown, 7 Vet. App. 36, 40 (1994).  In addition, the probative 
value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches; as is true of any evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board. Guerrieri v. Brown, 4 
Vet. App. 467, 470-471 (1993.)  

The Board emphasizes that the VA physician who rendered the 
October 2004 medical opinion report specifically stated in 
the report that he had reviewed the veteran's claims folder 
and computerized records.  No such indication was made in Dr. 
Raul Correa Grau's May 1997 psychiatric evaluation report.  
Accordingly, the Board finds the October 2004 VA medical 
opinion report to be more persuasive than Dr. Raul Correa 
Grau's May 1997 psychiatric evaluation report.  Moreover, the 
Board notes the September 2004 VA cranial nerves examination 
report in which the examiner indicated that the question of 
whether the veteran has a psychiatric disorder that is 
related to his facial palsy should be addressed by a 
psychiatrist, but stated "as a Board certified neurologist I 
do not recall any text book or literature claiming an 
anatomy-pathophysiological relationship between Bell's palsy 
and a later on psychiatric disorder."  Moreover, there is 
absolutely no evidence that the service connected disability 
is aggravating the current psychiatric disability.  Thus, 
based on the October 2004 VA medical opinion report, coupled 
with the September 2004 VA examination report, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim that he has a psychiatric disorder that is 
related to his now service-connected residuals of seventh 
nerve right paralysis (Bell's palsy).  
   
The Board also finds that the preponderance of the evidence 
is against the claim of entitlement to service connection for 
a psychiatric condition on a direct basis.  Again, the 
veteran's SMR's are negative for any treatment for, or 
diagnosis of, a psychiatric condition.  In fact, the first 
medical evidence regarding a psychiatric condition is not 
until many years after the veteran's separation from service.  
This lengthy period without treatment weighs against the 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board emphasizes that the veteran's statements are not 
competent evidence of a diagnosis, nor are they competent 
evidence of a nexus between the claimed condition and his 
service, or his service-connected Bell's palsy.  Although lay 
evidence is acceptable to prove the occurrence of an injury 
during active duty or symptomatology over a period of time 
when such symptomatology is within the purview of or may be 
readily recognized by lay persons, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Accordingly, the veteran's claim must be denied.  
   
In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

III.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107.  This law eliminates the concept of a well-
grounded claim and redefines the obligations of VA with 
respect to the duty to provide notice and assistance.        

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA has a duty to notify the appellant and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, an August 2001 letter informed 
the appellant of what the evidence needed to show in order to 
establish entitlement to service connection.  A February 2003 
letter informed the veteran of what the evidence needed to 
show in order to establish entitlement to service connection 
on a direct basis, as well as on a secondary basis.   

The Court of Appeals for Veterans Claims (Court) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id.
  
Here, the August 2001 letter informed the veteran that VA 
would make reasonable efforts to help him get such things as 
medical records, employment records, or records from other 
federal agencies.  The letter also stated that VA would 
assist him by providing a medical examination or getting a 
medical opinion if it was decided such was necessary to make 
a decision on his claim. 
     
In addition, the October 2004 supplemental statement of the 
case (SSOC) reiterated the above-described duties, stating 
that provided certain criteria were met, VA would make 
reasonable efforts to help him to obtain relevant records 
necessary to substantiate his claims, to include developing 
for all relevant records not in the custody of a Federal 
department or agency, see 38 C.F.R. § 3.159(c)(1) (2005), to 
include records from State or local governmental sources, 
private medical care providers, current or former employers, 
and other non-Federal government sources.  He was further 
advised that VA would make efforts to obtain records in the 
custody of a Federal department or agency.  See 38 C.F.R. 
§ 3.159(c)(2) (2005).  Finally, he was notified that VA would 
obtain his service medical records and other relevant records 
pertaining to his active duty that are held or maintained by 
a governmental entity, records of relevant medical treatment 
or examination at VA health care facilities or at the expense 
of VA, and any other relevant records held by any Federal 
department or agency which he adequately identifies and 
authorizes VA to obtain.  See 38 C.F.R. § 3.159(c)(3) (2005).  
Given the foregoing, the Board finds that VA has complied 
with its duty to notify the appellant of the duties to obtain 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 
 
The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Here, although the VCAA notice letters sent to the veteran 
did not specifically request that the veteran send to VA any 
evidence in his possession pertinent to the claim on appeal, 
the Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim.  For instance, the October 2004 SSOC included the 
language of 38 C.F.R. § 3.159(b)(1), from which the Court 
obtained the fourth notice element.  Thus, the VCAA notice 
letter, combined with the October 2004 SSOC, clearly comply 
with the section 5103 content requirements, to include 38 
C.F.R. § 3.159(b)(1).  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, it has relied on 
communications other than the RO's VCAA notice letters to the 
appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done- whether it has been 
done by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the veteran having been fully informed of the VCAA, 
as the decision was prior to the VCAA's enactment.  However, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure[] the error in the 
timing of notice" so as to "afford[] a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  In light of the content-complying notice 
that the RO provided prior to sending the case to the Board 
for de novo review, the appellant was not prejudiced by the 
delay in providing content-complying notice, because, under 
these circumstance, "the error did not affect the essential 
fairness of the adjudication", Mayfield, supra (holding 
timing-of-notice error nonprejudicial where fairness of 
adjudication was unaffected because appellant was able to 
participate effectively in processing of claim).

The Board notes that the veteran received Social Security 
Administration (SSA) disability benefits.  Nonetheless, in 
the present case, the Board has determined that it is not 
necessary to obtain the appellant's records from SSA.  The 
duty to obtain records only applies to records that are 
"relevant" to the claim.  38 U.S.C.A. § 5103A(b)(1); see 
also Counts v. Brown, 6 Vet. App. 473, 476 (1994) (citing the 
Federal Rule of Evidence 401 defining "relevant evidence" 
as "evidence having any tendency to make the existence of 
any fact that is of consequence to the determination of the 
action more probable or less probable than it would be 
without the evidence.")  Here, the evidence shows that the 
veteran's disability onset date was noted by SSA to be 
February 1970.  Records reflect that this is when the veteran 
was involved in an on-the-job automobile accident.  Again, 
the veteran was separated from active service in July 1954.  
Accordingly, given the foregoing, the Board finds that the 
failure to obtain any such SSA records is not prejudicial to 
the appellant's claim. 

Therefore, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.


ORDER

Service connection for a psychiatric disorder is denied.  



______________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


